DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:  failure to end the claims with a period (.).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/913,065 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same field of invention, a method/apparatus/computer program for servicing database requests using canonicalized tables.  with similar limitations, such as and not limited to maintaining a canonical table repository of canonicalized tables, receiving a request for a table in the base from a client, determining a 
 Hence, one of ordinary skill in the art would recognize that the differences in detail are merely obvious variants and would not change the scope of the invention, and there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in copending Application No. 16/913,065 as the differences between them would not change the scope of the invention; see also MPEP § 804 for detail. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/913,216 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same field of invention, a method/apparatus/computer program for servicing database requests using canonicalized tables.  with similar limitations, such as and not limited to maintaining a canonical table repository of canonicalized tables, receiving a request for a table in the base from a client, determining a canonical version, transforming the canonicalized table and providing the transformed canonicalized table to the client as claimed; see claim language of both for detail. 
 Hence, one of ordinary skill in the art would recognize that the differences in detail are merely obvious variants and would not change the scope of the invention, and there is no apparent reason why applicant would be prevented from presenting claims corresponding to 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer program product. However, the claimed the computer program product comprising computer program instructions being disposed upon a computer readable medium, which indicate that the claimed computer program product is directed to software per se and fails to  fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mantri et al Pub No. US 2012/0084341, hereinafter Mantri) in view of Yousaf et al (Patent No US 11,087080, hereinafter Yousaf).

With respect to claim 1, Mantri discloses a method of servicing database requests using derivations of canonicalized objects (Abstract), the method comprising: 
maintaining a canonical object repository of canonicalized objects, wherein each canonicalized object is a transformed version of a object previously retrieved from a database ([0015],  [0018], [0021], [0024]: Fig 2 & 4: maintain a data store of object set representing the repository  of canonical objects, each object is  transferred version an object retrieved from a database, like the object host); 
receiving, from a client computing system, a request for a object from the database ([0015-0017], Fig 5-6: receive a request from a client, e.g. request to synchronize or presentation);
generating a description of a canonical version of the requested object ([0015-0017], [0021-0022], [0024], Fig 4-6: generate description, e.g. version number, location or other type of description of a canonical version); 
determining that the canonical version of the requested object is derivable using a canonicalized object in the canonical object repository ([0016-0017], [0021], [0024-0025], Fig 5: determine the canonical version is derivable using canonicalized object of the set in the data store, e.g changed can be read, or data can be read for presentation); and 
in response to determining that the canonical version of the requested object is derivable using the canonicalized object in the canonical object repository([0016-0017], [0021], [0024-0025], Fig 5: when determine that the canonical version is derivable) : 
transforming the canonicalized object in the canonical object repository based on the received request for the object, including deriving a portion of the requested object using the canonicalized object in the canonical object repository ([0015-0017], [0021-0024], Fig 4-5: transform the canonicalized object using the request, including deriving a portion of the object using the canonicalized object for version synchronization); and 
providing, to the client computing system, the transformed canonicalized object ([0019], [0021-0024], Fig 4-6: provide the transformed canonicalized with object presentation).
Mantri does not explicitly disclose that the objects are tables as claimed.
(Col. 4,lines 35-40, Col. 5,lines 36-49: servicing database request using cannibalized tables represented by spreadsheet(s)).
Since both  Mantri  and Yousaf are from the same field of endeavor because both are directed to servicing database requests using derivations of canonicalized data, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings of Mantri  and Yousaf by incorporate  canonicalized tables technique of Yousaf into Mantri for servicing database requests using derivations of canonicalized tables as claimed. The motivation to combine is improve data integration and presentation for users (Mantri, [0004]; Yousaf, Col. 1, lines 30-35). 

	With respect to claim 8, Mantri discloses an apparatus for servicing database requests using derivations of canonicalized tables (Abstract), the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor (Fig 8), cause the apparatus to carry out the steps of: 
maintaining a canonical object repository of canonicalized objects, wherein each canonicalized object is a transformed version of a object previously retrieved from a database ([0015],  [0018], [0021], [0024]: Fig 2 & 4: maintain a data store of object set representing the repository  of canonical objects, each object is  transferred version an object retrieved from a database, like the object host); 
([0015-0017], Fig 5-6: receive a request from a client, e.g. request to synchronize or presentation);
generating a description of a canonical version of the requested object ([0015-0017], [0021-0022], [0024], Fig 4-6: generate description, e.g. version number, location or other type of description of a canonical version); 
determining that the canonical version of the requested object is derivable using a canonicalized object in the canonical object repository ([0016-0017], [0021], [0024-0025], Fig 5: determine the canonical version is derivable using canonicalized object of the set in the data store, e.g changed can be read, or data can be read for presentation); and 
in response to determining that the canonical version of the requested object is derivable using the canonicalized object in the canonical object repository([0016-0017], [0021], [0024-0025], Fig 5: when determine that the canonical version is derivable) : 
transforming the canonicalized object in the canonical object repository based on the received request for the object, including deriving a portion of the requested object using the canonicalized object in the canonical object repository ([0015-0017], [0021-0024], Fig 4-5: transform the canonicalized object using the request, including deriving a portion of the object using the canonicalized object for version synchronization); and 
providing, to the client computing system, the transformed canonicalized object ([0019], [0021-0024], Fig 4-6: provide the transformed canonicalized with object presentation).
Mantri does not explicitly disclose that the objects are tables as claimed.
(Col. 4,lines 35-40, Col. 5,lines 36-49: servicing database request using cannibalized tables represented by spreadsheet(s)).
Since both  Mantri  and Yousaf are from the same field of endeavor because both are directed to servicing database requests using derivations of canonicalized data, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings of Mantri  and Yousaf by incorporate  canonicalized tables technique of Yousaf into Mantri for servicing database requests using derivations of canonicalized tables as claimed. The motivation to combine is improve data integration and presentation for users (Mantri, [0004]; Yousaf, Col. 1, lines 30-35). 

With respect to claim 15, Mantri discloses a computer program product for servicing database requests using derivations of canonicalized tables (Abstract), the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions (Fig 8), when executed, cause a computer to carry out the steps of: 
maintaining a canonical object repository of canonicalized objects, wherein each canonicalized object is a transformed version of a object previously retrieved from a database ([0015],  [0018], [0021], [0024]: Fig 2 & 4: maintain a data store of object set representing the repository  of canonical objects, each object is  transferred version an object retrieved from a database, like the object host); 
([0015-0017], Fig 5-6: receive a request from a client, e.g. request to synchronize or presentation);
generating a description of a canonical version of the requested object ([0015-0017], [0021-0022], [0024], Fig 4-6: generate description, e.g. version number, location or other type of description of a canonical version); 
determining that the canonical version of the requested object is derivable using a canonicalized object in the canonical object repository ([0016-0017], [0021], [0024-0025], Fig 5: determine the canonical version is derivable using canonicalized object of the set in the data store, e.g changed can be read, or data can be read for presentation); and 
in response to determining that the canonical version of the requested object is derivable using the canonicalized object in the canonical object repository([0016-0017], [0021], [0024-0025], Fig 5: when determine that the canonical version is derivable) : 
transforming the canonicalized object in the canonical object repository based on the received request for the object, including deriving a portion of the requested object using the canonicalized object in the canonical object repository ([0015-0017], [0021-0024], Fig 4-5: transform the canonicalized object using the request, including deriving a portion of the object using the canonicalized object for version synchronization); and 
providing, to the client computing system, the transformed canonicalized object ([0019], [0021-0024], Fig 4-6: provide the transformed canonicalized with object presentation).
Mantri does not explicitly disclose that the objects are tables as claimed.
(Col. 4,lines 35-40, Col. 5,lines 36-49: servicing database request using cannibalized tables represented by spreadsheet(s)).
Since both  Mantri  and Yousaf are from the same field of endeavor because both are directed to servicing database requests using derivations of canonicalized data, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings of Mantri  and Yousaf by incorporate  canonicalized tables technique of Yousaf into Mantri for servicing database requests using derivations of canonicalized tables as claimed. The motivation to combine is improve data integration and presentation for users (Mantri, [0004]; Yousaf, Col. 1, lines 30-35). 

With respect to claims 2, 9 and 16, the combined teachings of Mantri and Yousaf further disclose wherein determining that the canonical version of the requested table is derivable using the canonicalized table in the canonical table repository comprises determining that the canonical version of the requested table does not match any canonicalized table in the canonical table repository (Mantri, [0021], [0024], Fig 5; Yousaf, Col. 4, lines 35-45: determine whether the canonicalized version matches or not);
With respect to claims 3, 10 and 17, the combined teachings of Mantri and Yousaf further disclose wherein determining that the canonical version of the requested table is derivable using the canonicalized table in the canonical table repository comprises determining that the canonical version of the requested table is derivable using at least two canonicalized tables in the canonical (Mantri, [0021], [0024], Fig 5; Yousaf, Col. 3, lines 13-30, Col. 4, lines 35-45, Col. 5, lines 40-65: using at least two canonicalized tables with operations such as integration and/or synchronization).
With respect to claims 4, 11 and 18, the combined teachings of Mantri and Yousaf further disclose wherein determining that the canonical version of the requested table is derivable using the canonicalized table in the canonical table repository comprises determining that at least one column of the requested table is calculable using at least one column of the canonicalized table in the canonical table repository (Mantri, [0021], [0024], Fig 5; Yousaf, Col. 3, lines 13-30, Col. 4, lines 35-45, Col. 5, lines 40-65:  determine whether elements of the table, e.g. column, is calculable in operations such as integration and/or synchronization)..
With respect to claims 5, 12 and 19, the combined teachings of Mantri and Yousaf further disclose wherein deriving the portion of the requested table using the canonicalized table in the canonical table repository comprises populating at least one column of the requested table with calculation results using at least one column of the canonicalized table in the canonical table repository(Mantri, [0021], [0024], Fig 5; Yousaf, Col. 3, lines 13-30, Col. 4, lines 35-45, Col. 5, lines 40-65:  integration and/or synchronization involves populating column of at least one cell in table with using  canonicalized table, such as the one represented by spreadsheet in Yousaf).
With respect to claims 6, 13 and 20, the combined teachings of Mantri and Yousaf further disclose wherein transforming the canonicalized table in the canonical table repository based on the received request for the table comprises one selected from a group consisting of repositioning (Mantri, [0021], [0024], Fig 5; Yousaf, Col. 3, lines 13-30, Col. 4, lines 35-45, Col.7, lines 5-19: repositioning the column/row of at least cell in the table for operations such as updating and/or synchronization).
With respect to claims 7 and 14, the combined teachings of Mantri and Yousaf further disclose wherein providing, to the client computing system, the transformed canonicalized table bypasses retrieving the requested table from the database ((Mantri, [0021], Fig 5; Yousaf, Col. 4, lines 35-47, Col. 7, lines 50-55: retrieval is being bypassed when the data source representing the database is not being accessed, such as when presenting using the canonicalized version data for the client). 
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168